DETAILED ACTION
	This application is now being examined by Vu A. Nguyen in Art Unit 1762.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group B, claims 12-16, in the reply filed on 02/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/17/2021 and 10/21/2020 have been considered.
Drawings
The drawings submitted on 10/06/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S54-61249 A to Tategami et al. (The following is based on a computer-generated English-language translation, attached herewith, which has many numerical errors that are herein corrected by comparing with the original Japanese-language document).
Regarding claim 12, Tategami et al. discloses an aqueous dispersion comprising an inorganic salt of a monovalent cation and an ethylene-(meth)acrylic acid copolymer neutralized with ammonium or a monovalent metal ion, wherein the copolymer comprises 10-30 wt% of the (meth)acrylic acid, and it is present in the dispersion in an amount of 10-50 wt% (see the English-language abstract). In example 11, 100 g of an ethylene-acrylic acid copolymer having 20.7 wt% of the acrylic acid is mixed with 120 g of water and 10.5 g of a 28%-active aqueous ammonium solution. The polymer concentration in the dispersion is 43.8%. To 150 g of this dispersion was slowly added an aqueous solution of potassium sulfate in an amount that is 2.5% ion equivalent of the acid groups on the polymer. Judging from example 8 where potassium sulfate is used, the potassium sulfate solution used in example 11 should have the same solid concentration of 5%. In other words, in the final dispersion, the number of moles of acrylic acid is
150g (43.8 g Polym/100 g Disp)(20.7 g AA/g Polym)(1 mol AA/72.06 g) = 0.19 moles
The amount of the salt K2SO4 added is 
0.19 moles AA (2.5 moles K/100 moles AA)(1 moles K2SO4/2 moles K) (174.259 g K2SO4/1 mol K2SO4) = 0.414 g
2SO4 solution added is
0.414 g (100 g K2SO4 solution/5 g K2SO4) = 8.28 g
The concentration of the polymer in the final dispersion is
150g (43.8%)/(150g + 8.28g) = 41.5%
The concentration of the salt K2SO4 in the final dispersion is
0.414 g (100%)/(150 g + 8.28 g) = 0.26%
The features of claims 12, 13 and 15 are therefore anticipated. So are the features of claim 15 because, for example, sodium sulfate is used in many examples. (Also taught is sodium chloride. See the last lines of the first paragraph on the 2nd page of the translation.) Regarding claim 16, the concentration of ammonium ion in the final dispersion is calculated to be about 1.2%. Consequently, claims 12-16 are anticipated by Tategami et al.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762